        Case 6:20-cv-00031-BMM Document 5 Filed 06/10/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION


  TRISTAN ROSE,
                                                   CV 20-31–H–BMM–JTJ
                      Petitioner,

        vs.                                         ORDER

  ATTORNEY GENERAL OF THE
  STATE OF MONTANA,

                      Respondent.

      United States Magistrate Judge John Johnston entered his Findings and

Recommendations in this case on April 14, 2020 (Doc. 4.) Judge Johnston

recommended that Petitioner Tristan Rose’s Petition (Doc. 1) should be dismissed

without prejudice due to his failure to exhaust administrative remedies. (Doc. 4.)

      Neither party filed objections to the Findings and Recommendations. The

parties have waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C).

Absent objection, this Court reviews findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left

with a “definite and firm conviction that a mistake has been committed.” United

States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing

for clear error and finding none,

                                        -1 -
        Case 6:20-cv-00031-BMM Document 5 Filed 06/10/20 Page 2 of 2




      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 4) are ADOPTED IN FULL. Petitioner Tristan Rose’s Petition (Doc. 1) is

DISMISSED, without prejudice. The Clerk of Court is directed to enter judgment

of dismissal. Further, the certificate of appealability is DENIED.

      DATED this 10th day of June, 2020.




                                        -2 -
